IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,728


EX PARTE ROBERT M. ROSALES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-6391-A IN THE 106TH DISTRICT COURT

FROM DAWSON COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated assault and four counts of indecency with a child and sentenced to ninety-nine (99) years'
imprisonment for the two aggravated assault counts, ten (10) years' imprisonment for one indecency
with a child count and twenty (20) years' imprisonment for three indecency with a child counts. 
Applicant did not appeal his conviction.
	Applicant contends that he was deprived of his right to a meaningful appeal because even
though he filed a timely motion for appointment of appellate counsel, the trial court failed to appoint
counsel until after the deadline to file a notice of appeal had passed. 
	The trial court found that it inadvertently failed to appoint counsel in this case until March 29,
2007, which was after the deadline to file the notice of appeal had passed.  The trial court
recommended granting Applicant an out-of-time appeal.  The trial court's recommendation is
supported by the record.  We find, therefore, that Applicant is entitled to the opportunity to file an
out-of-time appeal of the judgment of conviction in Case No. 05-6391-A from the 106th Judicial
District Court of Dawson County.  Applicant is ordered returned to that time at which Applicant may
give a written notice of appeal so that Applicant may then, with the aid of counsel, obtain an appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered: August 22, 2007
Do Not Publish